Case 2:17-cr-20640-SJM-RSW ECF No. 595, PageID.7074 Filed 07/16/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                               Case No. 2:17-cr-20640-1
             Plaintiff,
                                               HONORABLE STEPHEN J. MURPHY, III
 v.

 JVON CLEMENTS,

             Defendant.
                                       /

                   ORDER DENYING DEFENDANT'S
              MOTION FOR COMPASSIONATE RELEASE [593]

      On June 24, 2020, Defendant Jvon Clements filed a motion for compassionate

release. ECF 593. He sought compassionate release based on the ongoing COVID-19

pandemic. Id. The Court reviewed the motion and the Government's response, ECF

594, and finds that a hearing is unnecessary. See E.D Mich. LCrR 12.1(a); E.D. Mich.

LR 7.1(f)(2). For the following reasons, the Court will deny Defendant's motion.

      The compassionate relief provision of the First Step Act permits the Court to

modify Defendant's sentence only if: (1) he exhausted all administrative remedies, or

(2) he requested that the Bureau of Prisons ("BOP") bring a motion on his behalf and

thirty days lapsed after his request. 18 U.S.C. § 3582(c)(1)(A). The exhaustion

requirement is a "mandatory condition," and Defendant must "'fully exhaust[] all

administrative rights to appeal' with the prison or wait 30 days after his first request

to the prison." United States v. Alam, 960 F.3d 831, 833–34 (6th Cir. 2020) (quoting

18 U.S.C. § 3582(c)(1)(A)) (alterations in original). Here, Defendant admitted that he

has not yet exhausted his remedies. ECF 593, PgID 7036–37. And the Court declines


                                           1
Case 2:17-cr-20640-SJM-RSW ECF No. 595, PageID.7075 Filed 07/16/20 Page 2 of 2




Defendant's invitation to create an exception to the statutory requirement. See Ross

v. Blake, 136 S.Ct. 1850, 1857 (2016) (When Congress provides a statutory exhaustion

provision, "courts have a role in creating exceptions only if Congress wants them to.");

see also United States v. Alam, No. 15-20351, 2020 WL 1703881, at *2 (E.D. Mich.

Apr. 8, 2020) (collecting cases), aff'd, 960 F.3d 831 (6th Cir. 2020). The Court will

therefore deny without prejudice Defendant's motion for compassionate release.

      WHEREFORE, it is hereby ORDERED that Defendant's motion for

compassionate release [593] is DENIED.

      SO ORDERED.


                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: July 16, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 16, 2020, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager




                                           2
